UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4877


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL GREER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:08-cr-00061-1)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, George H. Lancaster, Jr., Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. John
J. Frail, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael          Greer    appeals      the    district         court’s    judgment

imposing a sentence of 180 months of imprisonment for aiding and

abetting the possession with intent to distribute a quantity of

heroin.     On appeal, Greer’s counsel has filed a brief pursuant

to    Anders        v.     California,    386      U.S.     738      (1967),        noting    no

meritorious issues for appeal, but raising the issue of whether

the district court erred by imposing an unreasonable sentence.

Greer was informed of his right to file a pro se supplemental

brief but elected not to do so.                 Finding no error, we affirm.

            We review Greer’s sentence for abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                                   The first

step in this review requires us to ensure that the district

court     committed          no    significant       procedural            error,     such    as

improperly calculating the guidelines range.                               United States v.

Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct.

2525 (2008).             We then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.              Gall, 128 S. Ct. at 597.                   When reviewing a

sentence       on        appeal,    we   presume     that       a    sentence        within    a

properly-calculated               Guidelines    range      is       reasonable.         United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            The record reveals that the district court understood

the   Guidelines           are     advisory,    considered           the    18   U.S.C.A.      §

                                               2
3553(a) (West 2000 & Supp. 2008) factors, and sentenced Greer

within    his       properly-calculated           advisory   Sentencing     Guidelines

range     of    151-188       months     of        imprisonment.       Under     these

circumstances, we find the sentence was reasonable.                         Allen, 491

F.3d at 193.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore   affirm       the     district    court’s    judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.           If the client requests that a petition be

filed,    but       counsel   believes    that        such   a   petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                              3